Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 19, 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “…a pedestal electrode (Applicant’s 216; Figure 2; 316; Figure 3) electrically connected to a first RF generator (Applicant’s 250; Figure 2; 350; Figure 3) powering the first plasma unit (Applicant’s 208; Figure 2; 308; Figure 3)…” must be shown or the features canceled from the claims. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5, 8-11 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 requires, in part, “…a pedestal electrode (Applicant’s 216; Figure 2; 316; Figure 3) electrically connected to a first RF generator (Applicant’s 250; Figure 2; 350; Figure 3) powering the first plasma unit (Applicant’s 208; Figure 2; 308; Figure 3)…”. Applicant’s drawings and specification do not support that Applicant’s first plasma unit (Applicant’s 208; Figure 2; 308; Figure 3) is powered by any power power generator. Applicant’s 208; Figure 2; 308; Figure 3 are not powered by any of the illustrated and claimed two RF generators.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, and 8-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Quon, Bill H. (US 20040219737 A1). Quon teaches a processing chamber (14; Figure 1,2) comprising: a lid (32; Figure 1) and sidewalls defining an internal volume; a first plasma unit (36; Figure 1,2; [0030]-Applicant’s 208; Figure 2; 308; Figure 3) in the internal volume, the first plasma unit (36; Figure 1,2; [0030]-Applicant’s 208; Figure 2; 308; Figure 3) generating a first plasma that directly impacts a substrate surface; a second plasma unit (60; Figure 1,2; [0035]-Applicant’s 210; Figure 2; 370; Figure 3) in the internal volume, the second plasma unit (60; Figure 1,2; [0035]-Applicant’s 210; Figure 2; 370; Figure 3) generating a second plasma that remotely impacts the substrate surface; an ion filter (68; Figure 1,2,5,6; [0046]-[0047]-Applicant’s 212; Figure 2; 312; Figure 3) separating the first plasma unit (36; Figure 1,2; [0030]-Applicant’s 208; Figure 2; 308; Figure 3) and the second plasma unit (60; Figure 1,2; [0035]-Applicant’s 210; Figure 2; 370; Figure 3); a pedestal electrode (46; Figure 1,2; [0032]-Applicant’s 216; Figure 2; 316; Figure 3) electrically connected (via 80; Figure 1; [0039]-[0040]) to a first RF generator (52; Figure 1-Applicant’s 250; Figure 2; 350; Figure 3) powering the first plasma unit (36; Figure 1,2; [0030]-Applicant’s 208; Figure 2; 308; Figure 3); and one or more of an inductively coupled plasma (ICP) coil (26; Figue 2-Applicant’s 370; Figure 3) and or a top electrode (Applicant’s 210; Figure 2) electrically connected (via 80; Figure 1; [0039]-[0040]) to a second RF generator (28; Figure 1-Applicant’s 255; Figure 2; 355; Figure 3) powering the second plasma unit (60; Figure 1,2; [0035]-Applicant’s 210; Figure 2; 370; Figure 3), wherein the first plasma is generated between the pedestal electrode (46; Figure 1,2; [0032]-Applicant’s 216; Figure 2; 316; Figure 3) and the ion filter (68; Figure 1,2,5,6; [0046]-[0047]-Applicant’s 212; Figure 2; 312; Figure 3) and the second plasma is generated between the ion filter (68; Figure 1,2,5,6; [0046]-[0047]-Applicant’s 212; Figure 2; 312; Figure 3) and one or more of the ICP coil (26; Figue 2-Applicant’s 370; Figure 3) and the top electrode (Applicant’s 210; Figure 2), as claimed by claim 1
Quon further teaches:
The processing chamber (14; Figure 1,2) of claim 1, wherein the ion filter (68; Figure 1,2,5,6; [0046]-[0047]-Applicant’s 212; Figure 2; 312; Figure 3) comprises a plurality of apertures (88; Figure 5), as claimed by claim 3
The processing chamber (14; Figure 1,2) of claim 3, wherein the ion filter (68; Figure 1,2,5,6; [0046]-[0047]-Applicant’s 212; Figure 2; 312; Figure 3) is a showerhead (Figure 5), as claimed by claim 5
The processing chamber (14; Figure 1,2) of claim 1, comprising an inductively coupled plasma (ICP) coil (26; Figue 2-Applicant’s 370; Figure 3), as claimed by claim 8
The processing chamber (14; Figure 1,2) of claim 8, wherein the ICP coil (26; Figue 2-Applicant’s 370; Figure 3) is positioned in electrical communication (via 80; Figure 1; [0039]-[0040]) with the second plasma unit (60; Figure 1,2; [0035]-Applicant’s 210; Figure 2; 370; Figure 3), as claimed by claim 9
The processing chamber (14; Figure 1,2) of claim 1, further comprising a controller (80; Figure 1; [0039]-[0040]), as claimed by claim 10
The processing chamber (14; Figure 1,2) of claim 10, wherein the controller (80; Figure 1; [0039]-[0040]) comprises one or more of a central processing unit (CPU), a memory, inputs/outputs (I/O), and support circuits, as claimed by claim 11
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Quon, Bill H. (US 20040219737 A1) in view of Hanawa, Hiroji  et al. (US 20050211170 A1). Quon is discussed above. Quon does not teach the processing chamber (14; Figure 1,2) of claim 1, comprising a top electrode (Applicant’s 210; Figure 2). Hanawa also teaches a multi-plasma source wafer processing system (Figure 14) including a top electrode (104; Figure 14).
It would have been obvious to one of ordianry skill in the art at the time the invention was made for Quon to add Hanawa’s top electrode (104; Figure 14).
Motivation for Quon to add Hanawa’s top electrode (104; Figure 14) is for adding capacitive power to upper plasma regions as taught by Hanawa ([0101]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references illustrate similar functional and structural components as claimed by Applicants.
US 20160276134 A1
US 20170229290 A1
US 20190318937 A1
US 20150090583 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Rudy Zervigon whose telephone number is (571) 272- 1442. The examiner can normally be reached on a Monday through Thursday schedule from 8am through 6pm EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Any Inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Chemical and Materials Engineering art unit receptionist at (571) 272-1700. If the examiner cannot be reached please contact the examiner's supervisor, Parviz Hassanzadeh, at (571) 272- 1435.
	/Rudy Zervigon/           Primary Examiner, Art Unit 1716